DETAILED ACTION
	This office action is in responsive to Applicant’s Amendments filed on 11/5/2021. Claims 1, 75, 77, 80, 111, 114, 115, 118, 120-127, 146-149 are pending for examination. Claims 1, 75 and 149 are independent claims.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 75 and 149 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. The Claims recited " The limitation is not note: notification is sent when the user specified notification threshold is satisfied). It is unrelated to the “user specified notification threshold” such as “when 3 or more days of warm, dry days are expected (applicants’ disclosure paragraph ¶0073)”. Finally, there is no mention that “user specified notification threshold comprises comparing …” For the purpose of examination, examiner construed the step comprises “comparing forecast data for the weather data to previous forecast data for the weather data to detect a change in severity of the weather data”. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1, 75, 77, 80, 111, 114, 115 and 149 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bonner (U.S. Patent Application Publication No. 2014/0203940 hereinafter Bonner) in view of Chang et al. (U.S. Patent Application Publication No. 2016/0148100 hereinafter Chang).
As Claim 1, Bonner teaches a system, comprising: 
a weather information database, stored on non-transitory computer readable storage media, configured to store weather data associated with a plurality of geographic locations including a plurality of weather-related warnings associated with the plurality of geographic locations received from a third party (Bonner (¶0031, ¶0032), weather server provides weather ; 
a graphical user interface configured to receive a user-specified location (Bonner (¶0088 line 1-6), an address (user-specified location) is selected), a user-specified procedure (Bonner (¶0091 line 1-3, ¶0005 line 14-18), user specified procedure such as “put dogs in”. The procedure at least require user to open door, get dogs in and close the door to prevent the dogs from getting out.), a user specific notification threshold (Bonner (¶0091 line 1-3, ¶0005 line 14-18), user specified threshold such as “for 2 days”. Applicants’ specification discloses the threshold such as “when 3 or more days of warm, dry days are expected (applicants’ disclosure paragraph ¶0073)”), and a user-specified weather inquiry from a user (Bonner (¶0090 line 2-9, fig. 9 item 345), a type of weather  (user specified weather inquiry) is received from a user), the user- specified weather inquiry comprising at least one weather-related warning of the plurality of weather-related warnings (Bonner (¶0090 line 2-9, ¶0092, fig. 9 item 722), a weather-related warning such as thunder for 2 days is inputted), the user-specified procedure comprising an instruction that the user performs in response to the weather-related warning (Bonner (¶0091 line 1-3), user specified procedure such as “Thunder at 444 Yale for 2 days. Put dogs in.); 
a user information database, stored on the non-transitory computer readable storage media, configured to store the user-specified location, the user-specified procedure, and the user-specified weather inquiry received from the user via the graphical user interface (Bonner (¶0101 line 5-7), a reminder storage 1140 store user defined parameters); and
a remote server (Bonner (¶0100 line 10-18), application is provided as a remote server based solution) that includes an analysis unit configured to: 
determine if the weather data includes: (i) one weather-related warning specified by the user-specified weather inquiry in the user-specified location and (ii) meets the user-specified notification threshold (Bonner (¶0072 line 1-3, ¶0073 line 1-3), weather condition such as time, weather, location. System determine if the condition is satisfied); and
output the user-specified procedure to the user in response to the determination that the weather data (i) includes the weather-related warning specified by the user-specified weather inquiry and (i) meets the user-specified notification threshold in the user-specified location (Bonner (¶0067 line 4-7, fig. 4, ¶0074 line 4-6, fig. 6 item 660), a user reminder (user specific procedure) is outputted based on the weather condition and threshold (weather condition and date and time condition). Bonner (¶0091 line 1-3), user specified procedure such as “Thunder at 444 Yale for 2 days. Put dogs in.)
Bonner may not explicitly disclose while Chang teaches:
	wherein the user specified notification threshold comprises comparing forecast data for the weather data to previous forecast data for the weather data to detect a change in severity of the weather data (Chang (¶0192 line 1-5, fig. 12 item S1230, ¶0203 line 3-5), system compares current forecast and previous forecast to determine a gap. Notification is sent out based on the gap alarm condition)
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify weather condition of Bonner instead be a combination of weather variables of Chang, with a reasonable expectation of success. The motivation would be to allow user to “determine the urgency level of a disaster situation and generate a disaster information list that enables the disaster situation to be effectively determined” (Chang (abstract)).

	As Claim 75, Claim 75 is rejected for the same reasons as Claim 1.

	As Claim 77, besides Claim 75, Bonner in view of Chang teaches wherein the plurality of weather-related warnings include river flood warnings, thunderstorm watch boxes, tornado watch boxes, mesoscale discussions, polygon warnings, zone/country warnings, outlooks, advisories, watches, special weather statements, lightning warnings, thunderstorm warnings, heavy rain warnings, high wind warnings, high or low temperature warnings, local storm reports, earthquakes, or hurricane impact forecasts (Bonner (¶0091 line 1-3), weather related warning such as thunder for 2 days).

	As Claim 80, besides Claim 75, Bonner in view of Chang teaches further comprising:
	receiving via a network a location of a mobile computer system, the location of the mobile computer system determined by a location detection unit configured to determine the location of the mobile computer system (Bonner (¶0029), location provider 160 provides user device with its location); and
	determing the user-specified location based on the location of the mobile computer system (Bonner (¶0116 line4-5), location could be a GPS location of user device).

	As Claim 111, besides Claim 75, Bonner in view of Chang teaches further comprising:
	repeatedly receiving updated weather data (Bonner (¶0072, fig. 6), figure 6 specified a loop for repeatedly checking weather data); and
automatically and repeatedly determining if the updated weather data includes the weather-related warning specified by the user-specified weather inquiry in the user-specified location (Bonner (¶0072, fig. 6), weather data is automatically and repeatedly checked for the specified weather inquiry at the specified location).

	As Claim 114, besides Claim 75, Bonner in view of Chang teaches further comprising:
	outputting the user-specified procedure to the user via the graphical user interface (Bonner (¶0074 line 4-6, fig. 6 item 660, ¶0068, fig. 5 item 515), a user reminder (user specified procedure) is outputted based on the weather condition and timing (weather related warning)).
	
As Claim 115, besides Claim 75, Bonner in view of Chang teaches further comprising:
	outputting the user-specified procedure to the user via email, text message, smartphone widget, smartphone notification, or telephone message (Bonner (¶0074 line 4-6, fig. 6 item 660, ¶0068, fig. 5 item 515), a user reminder (user specified procedure) is outputted based on the weather condition and timing (weather related warning)).

As Claim 149, Claim 149 is rejected for the same reasons as Claim 1.

Claim 118 and 120-127 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bonner in view of Chang in further view of Tanimoto (US 2015/0309895 hereinafter Tanimoto).
As Claim 118, besides Claim 75, Bonner in view of Chang may not explicitly disclose while Tanimoto teaches wherein outputting the user-specified procedure comprises:
	outputting a notification that includes a procedure link; and outputting the user-specified procedure in response to user selection of the procedure link (Tanimoto (¶0122, fig. 11); i.e.: a decision maker select transmit option 712 in order to generate a responding plan to the responder.).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify notification of Bonner in view of Chang instead be a procedure link taught by Tanimoto, with a reasonable expectation of success. The motivation for replacing the notification of Bonner in view of Chang with the procedure link of Tanimoto would be to enable appropriate an smooth establishment of a cooperative framework among organizations in decision making for disaster response (Tanimoto (¶0003)).
	

As Claim 120, besides Claim 75, Bonner in view of Chang may not explicitly disclose while Tanimoto teaches further comprising:
	storing a plurality of user-specified procedures, each of the user-specified procedures associated with one of a plurality of recipients, the plurality of recipients including the user (Tanimoto (¶0042, ¶0209); i.e.: a plan database stores plurality of user-specified procedures.); and
outputting the user-specified procedure associated with the user to the user in response to the determination that the weather data includes the weather-related warning specified by the user-specified weather inquiry in the user-specified location (Tanimoto (¶0122, fig. 11); i.e.: a decision maker select transmit option 712 in order to generate a responding plan to the responder.).


As Claim 121, besides Claim 75, Bonner in view of Chang may not explicitly disclose while Tanimoto teaches further comprising:
	storing a plurality of user-specified procedures, each of the user-specified procedures associated with one of the plurality of weather-related warnings (Tanimoto (¶0042, ¶0209); i.e.: a plan database stores plurality of user-specified procedures.); and
outputting the user-specified procedure associated with the weather-related warning specified by the user-specified weather inquiry in response to the determination that the weather data includes the weather-related warning specified by the user-specified weather inquiry in the user-specified location (Tanimoto (¶0122, fig. 11); i.e.: a decision maker select transmit option 712 in order to generate a responding plan to the responder.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify notification of Bonner in view of Chang instead be a procedure link taught by Tanimoto, with a reasonable expectation of success. The motivation for replacing the notification of Bonner in view of Chang with the procedure link of Tanimoto would be to enable appropriate an smooth establishment of a cooperative framework among organizations in decision making for disaster response (Tanimoto (¶0003)).

As Claim 122, besides Claim 75, Bonner in view of Chang may not explicitly disclose while Tanimoto teaches further comprising:
	storing a plurality of user-specified procedures, each of the user-specified procedures associated with a plurality of locations, the plurality of locations including the user-specified location (Tanimoto (¶0042, ¶0209); i.e.: a plan database stores plurality of user-specified procedures.); and
	outputting the user-specified procedures associated with the user-specified location in response to the determination that the weather data includes the weather-related warning specified by the user-specified weather inquiry in the user-specified location (Tanimoto (¶0122, fig. 11); i.e.: a decision maker select transmit option 712 in order to generate a responding plan to the responder.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify notification of Bonner in view of Chang instead be a procedure link taught by Tanimoto, with a reasonable expectation of success. The motivation for replacing the notification of Bonner in view of Chang with the procedure link of Tanimoto would be to enable appropriate an smooth establishment of a cooperative framework among organizations in decision making for disaster response (Tanimoto (¶0003)).

As Claim 123, besides Claim 75, Bonner in view of Chang may not explicitly disclose while Tanimoto teaches further comprising:
	storing a plurality of user-specified procedures (Tanimoto (¶0042, ¶0209); i.e.: a plan database stores plurality of user-specified procedures.), each of the user-specified procedures associated with a plurality of user roles, the plurality of user roles including a role associated with the user (Tanimoto (¶0221, fig. 31); i.e.: a joint plan between organization A and B is displayed. Both of the decision maker of organization A and B has to acknowledge the plan before requesting the operation.); and
	outputting the user-specified procedure associated with the role associated with the user in response to the determination that the weather data includes the weather-related warning specified by the user-specified weather inquiry in the user-specified location (Tanimoto (¶0221, fig. 31); i.e.: a joint plan between organization A and B is displayed. Both of the decision maker of organization A and B has to acknowledge the plan before requesting the operation.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify notification of Bonner in view of Chang instead be a procedure link taught by Tanimoto, with a reasonable expectation of success. The motivation for replacing the notification of Bonner in view of Chang with the procedure link of Tanimoto would be to enable appropriate an smooth establishment of a cooperative framework among organizations in decision making for disaster response (Tanimoto (¶0003)).

As Claim 124, besides Claim 75, Bonner in view of Chang may not explicitly disclose while Tanimoto teaches further comprising:
	outputting an acknowledgement link to the user for the user to acknowledge receipt of the notification (Tanimoto (¶0221, fig. 31); i.e.: a joint plan between organization A and B is displayed. Both of the decision maker of organization A and B has to acknowledge the plan before requesting the operation.);
receiving an acknowledgement of the notification in response to user selection of the acknowledgement link (Tanimoto (¶0221, fig. 31); i.e.: a joint plan between organization A and B is displayed. Both of the decision maker of organization A and B has to acknowledge the plan before requesting the operation.); and
storing the acknowledgement (Tanimoto (¶0221, fig. 31); i.e.: a joint plan between organization A and B is displayed. Both of the decision maker of organization A and B has to acknowledge the plan before requesting the operation.);
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify notification of Bonner in view of Chang instead be a procedure link taught by Tanimoto, with a reasonable expectation of success. The motivation for replacing the notification of Bonner in view of Chang with the procedure link of Tanimoto would be to enable appropriate an smooth establishment of a cooperative framework among organizations in decision making for disaster response (Tanimoto (¶0003)).

As Claim 125, besides Claim 124, Bonner in view of Chang in further view of Tanimoto teaches further comprising:
	storing a plurality of user profiles associated with a plurality of users, the plurality of users including the user (Tanimoto (¶0221, fig. 31); i.e.: a joint plan between organization A and B is displayed. Both of the decision maker of organization A and B has to acknowledge the plan before requesting the operation.); and
	outputting an indication of whether or not the acknowledgement of receipt of the user-specified procedure was received from the user to another user via the user interface (Tanimoto (¶0221, fig. 31); i.e.: a joint plan between organization A and B is displayed. Both of the 

As Claim 126, besides Claim 75, Bonner in view of Chang may not explicitly disclose while Tanimoto teaches further comprising:
	storing a plurality of user profiles associated with a plurality of user, the plurality of users including the user (Tanimoto (¶0060, fig. 1 item 116, ¶0062); i.e.: attribute information is managed by an attribute information management unit 116. Site responder is detected based on attribute information.);
	determining if the user is authorized to acknowledge receipt of the user specified procedure based on a user profile associated with the user (Tanimoto (¶0221, fig. 31); i.e.: a joint plan between organization A and B is displayed. Both of the decision maker of organization A and B has to acknowledge the plan before requesting the operation.);
	outputting an acknowledgement link to the user for the user to acknowledge receipt of the user-specified procedure (Tanimoto (¶0221, fig. 31); i.e.: a joint plan between organization A and B is displayed. Both of the decision maker of organization A and B has to acknowledge the plan before requesting the operation.);
	receiving an acknowledgement of receipt of the user specified-procedure in response to user selection of the acknowledgement link (Tanimoto (¶0221, fig. 31); i.e.: a joint plan between organization A and B is displayed. Both of the decision maker of organization A and B has to acknowledge the plan before requesting the operation.); and
storing the acknowledgement (Tanimoto (¶0221, fig. 31); i.e.: a joint plan between organization A and B is displayed. Both of the decision maker of organization A and B has to acknowledge the plan before requesting the operation.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify notification of Bonner in view of Chang instead be a procedure link taught by Tanimoto, with a reasonable expectation of success. The motivation for replacing the notification of Bonner in view of Chang with the procedure link of Tanimoto would be to enable appropriate an smooth establishment of a cooperative framework among organizations in decision making for disaster response (Tanimoto (¶0003)).

As Claim 127, besides Claim 126, Bonner in view of Chang in further view of Tanimoto teaches further comprising: 
output an indication of whether or not the acknowledgement of receipt of the user-specified procedure was received from the user to another user via the user interface (Tanimoto (¶0221, fig. 31); i.e.: a joint plan between organization A and B is displayed. Both of the decision maker of organization A and B has to acknowledge the plan before requesting the operation.).

Claim 146-148 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bonner in view of Chang in further view of Cragun (US 6,177,873 hereinafter Cragun).
As Claim 146, besides Claim 75, Bonner in view of Chang may not explicitly disclose while Cragun teaches: wherein the weather data comprises a weather-related warning indicative of a severe condition for a geographic area including the user-specified location and the user-specified weather inquiry further comprises an instruction to determine whether to output a null warning, the method further comprising: determining, based on the weather data, whether the severe condition is unlikely to impact user-specified location (Cragun (col. 10 line 5-9, col. 9 line 15-17); i.e.: an cancellation codes are sent when weather condition improves.); and outputting a null warning in response to determination that the severe condition is unlikely to impact the user-specified location (Cragun (col. 10 line 5-9, col. 9 line 15-17); i.e.: an cancellation codes dismisses the weather notification.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to weather alert device of Bonner in view of Chang instead be null alert taught by Cragun, with a reasonable expectation of success. The motivation for replacing the weather alert device of Bonner in view of Chang with the null alert of Cragun would be to effectively and quickly let the user know when the weather condition is improved (Cragun (col. 9 line 21-24)).

As Claim 147, besides Claim 146, Bonner in view of Chang in further view of Cragun teaches further comprising:
	outputting the null warning via the user interface (Cragun (col. 10 line 5-9, col. 9 line 15-17); i.e.: an cancellation codes dismisses the weather notification.).

	As Claim 148, besides Claim 146, Bonner in view of Chang in further view of Cragun teaches further comprising:
	outputting the null warning via email, text message, smartphone widget, smartphone notification, or telephone message (Bonner (¶0074 line 4-6, fig. 6 item 660, ¶0068, fig. 5 item .
Response to Amendment
Rejection under 35 U.S.C. §112:
	As Claim 1, 75 and 149, Applicants admitted the introduction new matter in previous amendments and withdraw these limitation(s) from the Claims. Therefore, the previous 112 rejections are withdrawn. However, the Claims are currently rejected with the new 112 rejection. 

Rejection under 35 U.S.C. §103:
	As Claim 1, 75, 77, 80, 114, 115, 118 and 120-127, 146-149, Applicants argue that Bonner does not teaches “a user specified notification threshold” (fifth paragraph of page 9 in the remarks).
	Applicants’ arguments are not persuasive because Bonner (¶0091 line 1-3, ¶0005 line 14-18) teaches user specified threshold such as “for 2 days”. When the condition is satisfied for 2 days, notification is sent.

    PNG
    media_image1.png
    157
    639
    media_image1.png
    Greyscale

	As Claim 1, 75, 77, 80, 114, 115, 118 and 120-127, 146-149, Applicants argue that Bonner does not teaches “wherein the user specified notification threshold comprises comparing forecast data for the weather data to previous forecast data for the weather data to detect a change in severity of the weather data” (third paragraph of page 9 in the remarks).

    PNG
    media_image2.png
    134
    627
    media_image2.png
    Greyscale

	Applicants’ arguments are not persuasive because the limitation is not supported by the specification. Further on, the limitation, when construed as additional step, is taught by the new reference Chang.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Welch can be reached on 571-272-7212.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NHAT HUY T NGUYEN/Primary Examiner, Art Unit 2142